Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim to recover damages on account of building of hard road by the State Highway Department of the State of Illinois, adjacent to the City of Joliet. Evidence was heard and arguments made and the Attorney General comes and consents to an allowance of Twenty-seven Hundred Dollars ($2,700.00) as compensation to claimant. Therefore, it is recommended by this court that the claimant be allowed the sum of Twenty-seven Hundred Dollars ($2,700.00).